Citation Nr: 1611547	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  07-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for stomach ulcers.
 
3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a disability manifesting as painful joints.

5.  Entitlement to service connection for a acid reflux.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January to April 1978, and from September 1990 to May 1991.

These appeals to the Board of Veterans' Appeals (Board) are from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran had a personal hearing before the undersigned AVLJ.
Thereafter, in September 2011, these appeals were remanded for additional development.

In this decision, the Board is granting service connection for a generalized anxiety disorder.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's generalized anxiety disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).  

The Veteran asserts that he has had symptoms of nervousness, nightmares, sleep troubles, and isolating behavior since returning from his service in Saudi Arabia.  He acknowledges that he did not seek any treatment while still in service, but that his troubles began before separation.

As indicated by the Veteran, his STRs do not contain any treatment or complaints of any psychiatric symptoms.  His April 1991 separation examination shows that the psychological examination was deferred, but it is unclear why or whether a separate psychological examination was conducted.  

His post-service records do not show ongoing treatment for a psychiatric disability, however, he was given a VA examination in November 2005 and diagnosed with generalized anxiety disorder.  The Veteran described to the examiner of feeling worried as soon as he arrived in the Persian Gulf.  He said he worried about coming home, about getting hit by a bomb, about running into trouble while retrieving stranded vehicles, and generally about his physical safety.  He said that he is unable to control his anxiety and that he wishes he could stop.  Based on the Veteran's interview, the examiner opined that the Veteran had generalized anxiety disorder that incepted during service.

His personnel records confirm he was a stationed in Saudi Arabia.  He was a light wheel vehicle mechanic, as well as a construction equipment repairer, which supports his statements regarding stranded vehicles.  The statements made to the examiner are consistent with statements made to the RO and to the Board during his hearing.  The Board therefore finds these statements credible and probative.

The Veteran submitted an October 2010 private psychiatric evaluation that diagnosed him with posttraumatic stress disorder (PTSD).  That clinician appeared to attribute his symptoms to service, but the report was inadequate to establish the existence of a PTSD diagnosis.  That is, she did not adequately explain how the Veteran's symptoms complied with the criteria contained in the Diagnostic and Statistical Manual of Mental Disorders (DSM), which is required by 38 C.F.R. § 4.125(a).  She also did not adequately explain the link between his experiences in service and his current symptomatology.  38 C.F.R. § 3.304(f).  

In accordance with the duty to assist, the RO scheduled a VA examination for December 2010.  That examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis, but did not discuss whether he had any other diagnoses.  In May 2012, another examiner also opined that he did not meet the criteria for PTSD, and also did not discuss any other diagnoses.  Both examiners found that he did not persistently avoid stimuli associated with a traumatic event, nor did he have persistent symptoms of increased arousal, which are among the diagnostic criteria for PTSD.  As the October 2010 private evaluation does not go into a discussion of the different criteria, the Board must rely on these examinations that do not find a PTSD diagnosis.

As mentioned above, the Board finds the Veteran's statements regarding the onset and cause of his symptoms to be credible and probative.  The medical evidence does not suggest an onset of symptoms either earlier than service or later than service, nor does it suggest another cause for his symptoms aside from service.  The preponderance of the evidence is against him being diagnosed with PTSD, but he has been diagnosed with generalized anxiety disorder.  The November 2005 VA examiner found this to have incepted in service.  Accordingly, the Board finds that service connection for generalized anxiety disorder is warranted.


ORDER

Service connection is granted for generalized anxiety disorder.


REMAND

The Veteran's remaining claims require further development.  The Board sincerely regrets the additional delay.

Initially, the Board notes the Veteran responded to the February 2012 post-remand development letter, essentially indicating he did not understand what evidence was being requested.  As these matters must be remanded for adequate examinations, he should be given an additional opportunity to obtain records from Dr. S.C., or from the medical group Dr. S.C. was associated with, from the 1990's.  He should also be given an opportunity to update all treatment records dated since 2011.

In regard to stomach ulcers, it is not clear the Veteran has a current diagnosis.  The November 2005 VA examination indicated they had resolved, but it is unclear when.  Since his treatment records have not been updated since 2011, it is not clear whether they have since returned.  If updated records show he currently-that is, sometime between the date of his initial claim in November 2004 and the present-has stomach ulcers, an examination should be scheduled for an opinion on whether they are related to service.

In regard to a skin condition, the Veteran was provided with a VA examination, but no nexus opinion was obtained.  The Veteran was diagnosed in November 2005 with seborrheic dermatitis on the scalp.  His records show he was diagnosed with folliculitis on his scalp in 1988.  He had normal skin in March 1990, but entered active duty in September 1990.  He has testified that he had sores on his scalp that did not heal, he thinks because of contaminated or toxic water.  An examination should be scheduled for an opinion on whether his current diagnosis is related to service.

In regard to hypertension, the Veteran was provided with an examination but it is inadequate because no nexus opinion was provided.  He asserts he had occasional high blood pressure readings before his second period of active duty, and that it had increased to the point of needing medication within a few years of returning from Saudi Arabia.  An opinion must be obtained.

In regard to a disability manifesting as joint pains, his private treatment records show intermittent complaints of "hurting all over."  He must be given an examination for whether he has an objectively identifiable symptoms of an undiagnosed illness, or whether he meets the criteria for diagnosis of a medically unexplained chronic illness, such as fibromyalgia or chronic fatigue syndrome.

In regard to acid reflux, he alleges that he had problems with this while in service.  He thinks it is due to having to eat "meals ready to eat" that disagreed with him.  He was given an examination and has a diagnosis of acid reflux, but no opinion on whether it is related to service was obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records from Dr. S.C. from the 1990's.  Advise him that any records from 1991 or 1992 would be helpful in his claim for hypertension because that is a chronic disease.

Contemporaneously, ask the Veteran to authorize VA to obtain records from Dr. S.C., or the family  medical practice he currently attends, for records dated from 2011 and later.  Advise him that the evidence of record does not show a current diagnosis for stomach ulcers and current evidence showing such a diagnosis would be helpful to his claim.

Also obtain any updated VA medical records.

2.  After receipt of records, review for whether the Veteran has been diagnosed with a stomach ulcer at any time since his November 2004 claim.  If so, schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the stomach ulcer is related to service.  The examiner is asked to review the claims file and to review the hearing transcripts prior to the examination.

The examiner is asked to provide an opinion on whether it is as likely as not that the stomach ulcer is caused or aggravated (that is, a permanent increase in severity beyond the normal progression of the disease) by the Veteran's other service-connected disability (generalized anxiety disorder), or whether it is as likely as not caused or aggravated by prescription medication.  The examiner is also asked to provide an opinion on whether it is as likely as not that stomach ulcer is related to complaints of stomach upset in service, possibly due to the MREs.

All opinions are to be supported with explanatory rationale.

3.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's dermatitis, or any other diagnosis, of the scalp is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran alleges that the sores on his head were caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by service.  He said the water they bathed in, when they could bathe, was contaminated or toxic; he also said the heat and the dust irritated his skin.  He was diagnosed with folliculitis in 1988.  He had normal skin in March 1990.  He entered service and went to Saudi Arabia in September 1990.  He had normal skin in April 1991.  He currently is prescribed medicated shampoos and creams for his scalp.

The examiner is asked whether it is clear and unmistakable that the Veteran entered service with sores on his scalp, and if so, to point to the evidence showing that.  If it is clear and unmistakable he entered service with such a condition, is it also clear and unmistakable that it did not undergo a permanent worsening beyond its normal progression during service (from September 1990 to May 1991)?  If so, point to the evidence showing this.

If not clear and unmistakable that it did not undergo a permanent worsening, the examiner is then asked whether it is as likely as not that any diagnosis is related to the circumstances and symptoms described in service.

All opinions are to be accompanied by explanatory rationale.

4.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran alleges occasional high blood pressure readings prior to service, with him being diagnosed with hypertension in the few years following service.  The examiner is asked to review the evidence and provide an opinion on whether it is clear and unmistakable that the Veteran entered active duty in September 1990 with a hypertension diagnosis?  If so, point to the evidence showing that.  The examiner is then asked whether it is clear and unmistakable that the hypertension did not undergo a permanent worsening beyond its normal progression while the Veteran was in service (he separated in May 1991).  If unable to answer this, the examiner is then asked whether it is as likely as not the Veteran's hypertension manifested within the first year following separation from service (that is, by May 1992).  Finally, the examiner is asked to provide an opinion on whether hypertension is caused or aggravated (that is, a permanent increase in severity beyond the normal progression) by his generalized anxiety disorder.

All opinions are to be accompanied by explanatory rationale.

5.  Schedule the Veteran for a VA Gulf War Illness examination for an opinion on whether it is as likely as not that his complaints of joint pain, fatigue, sleep disturbances, and any other symptoms collectively result in a diagnosis of fibromyalgia, chronic fatigue syndrome, or some other "chronic multi-symptom illness of partially understood etiology and pathophysiology."

It is vital that the examiner record all noted signs and reported symptoms, document all clinical findings, and provide a diagnosis where possible.  The examiner is asked to indicate whether any sign or symptoms is not characteristic of a known clinical diagnosis.

The examiner's attention is directed to his complaints of muscle and joint pain.  He does not have any diagnoses of the musculoskeletal system as the record currently stands.  He also complains of sleep impairment, which he attributes to his generalized anxiety disorder.  For all complained of symptoms, please provide an opinion on whether each one is objectively observable.  For each objectively observable symptom, the examiner is asked whether the symptom is attributable to a known diagnosis. If the diagnosis is provisional or questionable to any degree, so state.  If any symptoms are not attributable to a known diagnosis, so state.  It is therefore essential that all proper diagnostic testing be conducted.

The examiner is asked whether it is as likely as not that (50 percent or greater probability) that there are objective signs or indicators that are manifested by the Veteran's complained of symptoms.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

6.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that acid reflux is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran is diagnosed with GERD.  He attributes the symptoms to MREs that gave him indigestion.  He also said he was not able to have any hot meals while in Saudi Arabia.  He said that he had symptoms in service that continued thereafter.

He also alleges that his GERD is related to medication that he takes for other disabilities.  The examiner is asked to review the Veteran's medications and provide an opinion regarding whether it is as likely as not (50 percent or greater probability) that GERD was caused or aggravated (that is, permanent increase in severity beyond the normal progression of the disability) by the medication he takes.  Please be specific as to which medication.

All opinions are to be supported with explanatory rationale.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


